IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RICKY PAUL LOMBARDI,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-3903

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 3, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original Jurisdiction.

Ricky Paul Lombardi, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.